PER CURIAM.
We reverse the trial court’s dismissal of appellant’s complaint with prejudice and remand with direction that appellant be given an opportunity to amend his complaint, clarifying his status and complying with Florida Rule of Civil Procedure 1.130(a) by attachment of any essential document to which his amended complaint may refer.
While dismissal without prejudice would have been warranted here for non-compliance with the above rule, the trial court’s order resulted from appellee’s use at the hearing on his motion to dismiss of another document to which no reference had been made in appellant’s complaint.
Accordingly, the trial court’s consideration of such document was beyond the four corners of the complaint.
On remand, upon both parties properly establishing a record, the trial court will be in a position to act on dispositive subjects prematurely determined by the appealed order.
GLICKSTEIN, DELL and POLEN, JJ., concur.